Citation Nr: 0408811	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  98-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as a result of herbicide exposure 
or as a result of in-service tobacco use and/or acquired 
nicotine dependence.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1974.  He died on May [redacted], 1997, and the appellant is 
his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the above 
claim.

The September 1997 rating decision addressed the cause of 
death claim, to include as a result of exposure to herbicide 
agents.  In May 1998, the appellant amended her claim to 
include the theory that the cause of the veteran's death was 
a result of his in-service tobacco use and/or secondary to 
nicotine dependence acquired during service.  The July 1999 
rating decision addressed this additional contention.

In March 2000, a hearing was held before a Veterans Law Judge 
who is no longer employed at the Board.  The appellant was 
offered the opportunity to appear for another hearing, but 
declined.  

In a decision dated August 14, 2000, the Board denied the 
appellant's claim.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 5, 2001, Order, the Court vacated the 
Board's decision in accordance with a Motion for Remand, and 
this issue was returned to the Board for further development 
and adjudication.  The Board remanded the claim to the RO for 
additional development in November 2001 and May 2003.

FINDING OF FACT

A chronic respiratory disability was not shown in service or 
for many years thereafter, but there is competent evidence to 
show that the veteran's terminal lung disability is due, in 
part, to in-service cigarette smoking.


CONCLUSION OF LAW

The appellant is entitled to service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2003); VAOPGCPREC 2-93.


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, Board is satisfied that all relevant 
facts regarding the issue on appeal have been properly 
developed and no further assistance to the appellant is 
required to comply with the duty to notify and assist.  See 
38 U.S.C.A. § 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Based on the favorable decision discussed 
below, any failure in VA's duty to notify and assist the 
appellant regarding this claim is moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).

For claims filed prior to June 8, 1998, such as this one, VA 
General Counsel has held that direct service connection may 
be established for disability shown to result from tobacco 
use during active service.  VAOPGCPREC 2-93 (Jan. 13, 1993), 
58 Fed. Reg. 42,756 (1993).  To establish entitlement, the 
record must contain medical evidence of a current disability, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability and tobacco use during active service.  Id; see 
also Davis v. West, 13 Vet. App. 178 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Although a Certificate of Death shows the veteran died on May 
[redacted], 1997, due to interstitial fibrosis from underlying viral 
pneumonia, the evidence does not demonstrate that he suffered 
from a chronic respiratory disorder during active service.  
The veteran separated from service in February 1974, and the 
service and post-service medical evidence establishes that 
his chronic lung and respiratory abnormalities did not begin 
until the late 1970s or early 1980s.  For example, the 
service medical records show treatment for minor respiratory 
ailments, such as acute bronchitis and sinusitis, but they 
invariably healed without complication.  A 1974 VA 
examination report was negative for chest or respiratory 
symptomatology, but private clinical records dated in 
December 1978 include complaints of shortness of breath.

As noted, however, if competent medical evidence establishes 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, then service 
connection may be established on a direct basis under 38 
U.S.C.A. § 1110.  VAOPGCPREC 2-93.  In this case, the record 
includes a July 2002 VA physician's opinion that, "The 
cumulative effect of 42 years of cigarette smoking 
contributed to this veteran's lung condition; it would be 
difficult to specify whether it was the pre, in or post-
service years of smoking."  Although the opinion obviously 
relates the veteran's chronic respiratory disorder, in part, 
to pre and post-service smoking, the fact remains that it 
also represents a competent opinion linking it, in part, to 
service.

The record contains ample lay evidence to support the claim 
that the veteran smoked cigarettes during his 20 years of 
active duty, and an in-service smoking history is noted 
throughout the medical records.  There is also no question 
that the veteran continued to smoke for many years after 
service.  Nevertheless, the applicable law and regulations do 
not require an adjudicator to parse the degree of disease 
attributable to in-service versus pre or post-service 
smoking, nor do they mandate that a certain threshold 
percentage of a disability linked to service must be met.  In 
any event, this is a case in which nearly half of the 
veteran's 42 years of cigarette smoking was accomplished 
during service.

As to whether a post-service event or events (i.e., cigarette 
smoking) can be so overwhelming that it reduces a link to 
service to such a degree to be negligible so as to not 
support a nexus to service need not be answered here.  There 
is sufficient lay evidence to show that the veteran smoked 
for 20 years during service, which would, when coupled with 
the supportive medical opinion, represent a sufficient 
contribution to his chronic and terminal lung disability so 
as to warrant application of the benefit-of-the-doubt rule.

Accordingly, the medical evidence shows a nexus between the 
veteran's cause of death and his in-service tobacco use.  As 
the appellant's claim for the cause of the veteran's death, 
as it relates to tobacco use, was received in May 1998, her 
appeal must be granted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



